            Case 2:20-cv-01828-RAJ-JRC Document 34 Filed 03/29/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      PacSec3 LLC,
                                                               CASE NO. 2:20-cv-01828-RAJ-JRC
11                              Plaintiff,
                                                               STANDING ORDER FOR PATENT
12               v.                                            CASES
13      F5 Networks,

14                              Defendant.

15

16          The following Order applies to all patent infringement cases assigned to Judge Richard

17   A. Jones.

18                    Asserted Claims and Preliminary Infringement Contentions

19          A party claiming patent infringement will serve on all parties a statement of the Asserted

20   Claims and Preliminary Infringement Contentions, which will include the following information:

21   (1) the identity of each claim of each patent alleged to be infringed; (2) the identity of the

22   opposing party’s accused device/method/etc. by specific name/model number/etc. for each claim

23   asserted; (3) a chart that identifies specifically where each element of each asserted claim is

24


     STANDING ORDER FOR PATENT CASES - 1
              Case 2:20-cv-01828-RAJ-JRC Document 34 Filed 03/29/21 Page 2 of 6




 1   found within each accused device/ method/etc.; (4) whether each element is literally or

 2   equivalently infringed; and (5) the priority date to which each asserted claim allegedly is entitled,

 3   if priority is an issue.

 4                                   Preliminary Invalidity Contentions

 5            A party opposing a claim of infringement on the basis of invalidity shall serve on all

 6   parties a statement of its Preliminary Invalidity Contentions including; (1) the identity of prior art

 7   that allegedly anticipates each asserted claim or renders it obvious; (2) whether each piece of

 8   prior art anticipates or renders obvious the asserted claims; (3) a chart that identifies where in

 9   each piece of prior art each element of each asserted claim is found; and (4) any grounds for

10   invalidity based on indefiniteness, enablement, or written description under 35 U.S.C. § 112.

11                                             Expert Reports

12            If the parties wish to present expert testimony at the claim construction hearing (“the

13   Hearing”), the parties will disclose expert reports related to claim construction by the date

14   established in the Scheduling Order. Rebuttal expert reports will be exchanged 30 days later.

15   These dates do not affect the more general expert report deadlines included in the Scheduling

16   Order.

17                 Proposed Terms and Claim Elements and Preliminary Claim Chart

18            At some point prior to the formulation of the preliminary claim chart, the parties will

19   exchange a list of Proposed Terms and Claim Elements, which will include each term that each

20   party contends the Court should construe. Each party will also identify any claim element that it

21   contends should be governed by 35 U.S.C. § 112(6) as a means-plus-function element. The

22   parties will then meet to identify terms in genuine dispute and facilitate the preparation of the

23   Joint Claim Chart.

24


     STANDING ORDER FOR PATENT CASES - 2
            Case 2:20-cv-01828-RAJ-JRC Document 34 Filed 03/29/21 Page 3 of 6




 1          The parties will then exchange preliminary proposed constructions for each disputed

 2   claim term that the parties have collectively identified. Each party will also provide preliminary

 3   identification of any extrinsic evidence, along with a copy of it, as well as a brief description of

 4   any witness’ proposed testimony that supports its construction of the claim. The parties will then

 5   meet to narrow the issues and finalize the Joint Claim Chart and Prehearing Statement.

 6                             Joint Claim Chart and Prehearing Statement

 7          All allegations of infringement and invalidity will be filed with the Court in the form of a

 8   Prehearing Statement. After that time, the Court will not consider new allegations of

 9   infringement or invalidity without the asserting party showing good cause. A Joint Claim Chart

10   will also be filed, in the format provided in the Sample Joint Claim Chart found at the end of this

11   Order. This Chart will include each party’s proposed construction of disputed terms, together

12   with specific references to the relevant portions of the specification and the prosecution history,

13   and descriptions of the extrinsic evidence used. The parties will attach to the Joint Claim Chart

14   copies of all patents in dispute, together with the relevant prosecution history. These documents

15   need not be resubmitted upon briefing. The parties will have the complete prosecution history

16   available at the Court’s request. In addition, the parties will indicate whether any witnesses are

17   to be called, and if so, their identities. For expert witnesses, the party calling the expert will

18   provide a summary of the opinion to be offered.

19          The Court expects the terms to be truly in dispute, and further expects that the preparation

20   of the Preliminary and Joint Claim Charts will narrow the terms in dispute. A party is not

21   allowed to propose a construction when the other party is unable to respond without leave of

22   court (e.g., in a Response Brief). If a party must propose a new construction, the Joint Claim

23   Chart must be amended to reflect that change. At the time of the Hearing, the Joint Claim Chart

24


     STANDING ORDER FOR PATENT CASES - 3
            Case 2:20-cv-01828-RAJ-JRC Document 34 Filed 03/29/21 Page 4 of 6




 1   before the Court must reflect the current proposed constructions.

 2          The parties should note that the Court will construe a maximum of 10 claim terms at the

 3   initial Hearing. Prioritization should be guided by the twin goals of narrowing the issues and

 4   choosing the 10 claim terms for which a claim construction would be most productive in terms of

 5   setting the groundwork for possible settlement.

 6                          Tutorial and/or Court-Appointed Neutral Expert
                                    and Claim Construction Hearing
 7
            The Court or the parties can request that the Court have a tutorial on the subject matter of
 8
     the patent(s) at issue prior to the Hearing. In those instances, the Court will schedule a tutorial to
 9
     occur two to four weeks prior to the Hearing. The parties, in consultation with the Court, will
10
     jointly agree to the format of the tutorial, including a summary and explanation of the subject
11
     matter at issue. The length of the tutorial will depend upon the subject matter. Visual aids and
12
     suggestions for reading materials are encouraged.
13
            Alternatively, depending on the technology involved, the Court may determine that the
14
     assistance of a neutral expert would be helpful. In such an instance, the Court may direct the
15
     parties to confer and, if possible, reach an agreement as to three experts in the field that would be
16
     appropriate to act as neutral expert to assist the Court during the claim construction proceedings
17
     and/or the trial of this matter. The Court will then choose one to appoint as a neutral expert
18
     pursuant to Federal Rule of Evidence 706. In such a situation, the parties will split the cost of
19
     the expert equally.
20
            The claim construction hearing will be set for one full trial day (5 hours). If more or less
21
     time is required, the parties are instructed to inform Kelly Miller, Courtroom Deputy, at
22
     kelly_miller@wawd.uscourts.gov.
23

24


     STANDING ORDER FOR PATENT CASES - 4
           Case 2:20-cv-01828-RAJ-JRC Document 34 Filed 03/29/21 Page 5 of 6




 1          Pursuant to Federal Rule of Civil Procedure 16, a schedule set forth in accordance with

 2   this order may be modified upon a showing of good cause.

 3          Dated this 29th day of March, 2021.

 4

 5
                                                        A
                                                        J. Richard Creatura
                                                        Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STANDING ORDER FOR PATENT CASES - 5
           Case 2:20-cv-01828-RAJ-JRC Document 34 Filed 03/29/21 Page 6 of 6




 1
                                      Sample Joint Claim Chart
 2
        Claim Language      Plaintiff’s Proposed Construction        Defendant’s Proposed
 3      (Disputed Terms     and Evidence in Support                  Construction and Evidence in
        in Bold)                                                     Support
 4
        ‘123 Patent
 5      1. A method for     fence                                    fence
        mending fences
 6                          Proposed Construction:                   Proposed Construction:
        [or]                A structure that keeps things out.       A structure that keeps things out.
 7
        fences              Dictionary/Treatise Definitions:         Dictionary/Treatise Definitions:
 8                          Merriam-Webster Dictionary (“a           Random House Dictionary (“a
        Found in claim      barrier intended to prevent…             barrier enclosing or bordering a
 9      numbers:            intrusion”).                             field, yard, etc. ”).

10      ‘123 Patent: y,z    Intrinsic Evidence:                      Intrinsic Evidence:
        “456 Patent: a,b    ‘123 Patent col _;__ (“keeps stray       ‘123 Patent col _;__ (“keeps
11                          animals out”); Prosecution History       young children from leaving the
                            at __ (“this method is more effective    yard”); Prosecution History at __
12                          than the prior art in reinforcing the    (“dilapidated fences meant to
                            fence, and therefore in keeping out      pen in cattle are particularly
13                          unwanted intruders”).                    amenable to this method”).

14                          Extrinsic Evidence:                      Extrinsic Evidence:
                            R. Frost Depo. At xx:xx (“Good           C. Porter Depo. At xx:xx
15                          fences make good neighbors”); ‘000       (“Don’t fence me in “); ‘111
                            Patent at col _:__; Vila Decl. at ¶__.   Patent at col _:__; Thomas Decl.
16                                                                   at ¶__.

17
                         (or similar format that provides side-by-side comparison)
18

19

20

21

22

23

24


     STANDING ORDER FOR PATENT CASES - 6
